                                Case 2:19-cv-00044-RFB-VCF Document 78 Filed 07/29/20 Page 1 of 2



                                Matthew I. Knepper, Esq.
                        1       Nevada Bar No. 12796
                        2       Miles N. Clark, Esq.
                                Nevada Bar No. 13848
                        3       KNEPPER & CLARK LLC
                                5510 So. Fort Apache Rd, Suite 30
                        4       Las Vegas, NV 89148
                                Phone: (702) 856-7430
                        5       Fax: (702) 447-8048
                        6       Email: matthew.knepper@knepperclark.com
                                Email: miles.clark@knepperclark.com
                        7
                                George H. Haines, Esq.
                        8       Nevada Bar No. 9411
                                FREEDOM LAW FIRM
                        9
                                8985 S. Eastern Avenue, Suite 350
                      10        Las Vegas, NV 89123
                                Phone: (702) 880-5554, Ext.222
                      11        EFax: (702) 967-6666
                                Email: ghaines@freedomlegalteam.com
                      12
                                Counsel for Plaintiff
                      13
                                                                 UNITED STATES DISTRICT COURT
                      14
                                                                      DISTRICT OF NEVADA
                      15

                      16        STANLEY K. ANTHORY,                               Case No. 2:19-cv-00044-RFB-VCF

                      17                            Plaintiff,                    STIPULATION AND ORDER TO EXTEND
                                                                                  TIME FOR PLAINTIFF TO FILE REPLY
                      18                v.                                        IN SUPPORT OF MOTION FOR
                                                                                  SANCTIONS; MOTION FOR
                      19        PIONEER/MAC, INC.,                                RECONSIDERATION; AND MOTION TO
                                                                                  COMPEL
                      20                            Defendant.
                                                                                  [FIRST REQUEST]
                      21
                                                                                  Complaint filed: January 7, 2019
                      22

                      23                Plaintiff Stanley K. Anthory (“Plaintiff”), by and through his counsel of record, and

                      24        Defendant Pioneer/Mac, Inc. (“Pioneer”) have agreed and stipulated to the following:
                      25
                                        1.      On July 13, 2020, Plaintiff filed his Motion for Sanctions [ECF Dkt. 65]; Motion
                      26
                                for Reconsideration [ECF Dkt. 66]; and Motion to Compel [ECF Dkt. 67] (“Motions”).
                      27
                                        2.      On July 27, 2020, Pioneer filed its responses to Plaintiff’s Motions [ECF Dkt. 76].
                      28
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                Case 2:19-cv-00044-RFB-VCF Document 78 Filed 07/29/20 Page 2 of 2



                                       3.      Plaintiff’s deadline to file his Replies in Support of the Motions is August 3, 2020.
                         1

                         2             4.      Plaintiff and Pioneer have agreed to extend Plaintiff’s time to file his Replies in

                         3      Support of the Motions one week to allow Plaintiff’s counsel additional time to address scheduling

                         4      conflicts and adequately prepare for major filings in other cases as well as conduct a deposition on
                         5
                                August 5, 2020.
                         6
                                       5.      As a result, both Plaintiff and Pioneer hereby request this Court to further extend
                         7
                                the date for Plaintiff to file his Replies in Support of the Motions until August 10, 2020. This
                         8
                                stipulation is made in good faith, is not interposed for delay, and is not filed for an improper
                         9

                      10        purpose.

                      11               IT IS SO STIPULATED.
                                       Dated July 28, 2020
                      12
                                 KNEPPER & CLARK LLC                                   BERMAN & RABIN P.A.
                      13

                      14         /s/ Miles N. Clark                                    /s/ Benjamin N. Hutnick
                                 Matthew I. Knepper, Esq., SBN 12796                   Benjamin N. Hutnick, Esq.
                      15         Miles N. Clark, Esq., SBN 13848                       (Admitted Pro Hac Vice)
                                 5510 So. Fort Apache Rd, Suite 30                     15280 Metcalf
                      16         Las Vegas, NV 89148                                   Overland Park, KS 66223
                                 Email: matthew.knepper@knepperclark.com               Email: bhutnick@bermanrabin.com
                      17
                                 Email: miles.clark@knepperclark.com
                      18                                                               Counsel for Defendant
                                 FREEDOM LAW FIRM                                      Pioneer Services, sued as Pioneer/Mac, Inc.
                      19         George H. Haines, Esq., SBN 9411
                                 8985 S. Eastern Avenue, Suite 350
                      20         Las Vegas, NV 89123
                                 Email: ghaines@freedomlegalteam.com
                      21
                                 Counsel for Plaintiff
                      22

                      23                  ORDER GRANTING STIPULATION TO EXTEND TIME FOR
                                     PLAINTIFF TO FILE REPLY IN SUPPORT OF MOTION FOR SANCTIONS;
                      24                MOTION FOR RECONSIDERATION; AND MOTION TO COMPEL
                      25        IT IS SO ORDERED.

                      26                                                      _________________________________________
                                                                              UNITED STATES MAGISTRATE JUDGE
                      27
                                                                              DATED this 29th day of July, 2020.
                      28
                                                                              2 of 2
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
